Citation Nr: 1819669	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  10-01 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tacoma, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized, non-VA medical expenses incurred at the University of Washington Medical Center (UWMC) on August 23, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 2002 to February 2006.  He earned a Combat Action Ribbon.  See DD Form 214.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision issued by the Department of Veterans Affairs (VA) Fee Services at the VA Medical Center (VAMC) in Tacoma, Washington, which denied the Veteran's claim for reimbursement of unauthorized non-VA medical expenses incurred at UWMC on August 23, 2008.  

In a May 2014 decision, the Board denied the claim.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted the Joint Motion for Remand (JMR) filed by representatives for both parties, vacated the Board's decision, and remanded it to the Board for further proceedings consistent with the JMR.  

In a November 2015 decision, the Board again denied the claim.  The Veteran appealed the denial to the Court.  In an October 2017 Memorandum Decision, the Court vacated the Board's decision and remanded the case to the Board for further proceedings consistent with the Memorandum Decision.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

The Board regrets the additional delay, but finds that further development is necessary, and the Veteran's claim must be remanded.

At issue in this case is whether the Veteran is entitled to reimbursement under 
38 § 1725(a); however, it is unclear whether the Veteran was transported by emergency vehicle to UWMC on August 23, 2008.  The Veteran wrote to VA that he "did not have an ambulance bill for [his] hospital stay on August 23, 2008, only a medical bill from UW medicine."  See Veteran statement.  An undated Claim for Payment of Cost of Unauthorized Medical Services states that VA was not used because of "emergent" and there was "no" transportation by ambulance.  However, it is unclear whether the Veteran or a claims processor filled out this document.  

As noted in the Memorandum Decision, "the Board did not have before it any record of [the Veteran's] ambulance transport to that facility.  Such records could provide evidence of [the Veteran's] condition not only at the time 911was called, but also during the time he was transported for medical treatment.  This evidence is critical to resolving whether the symptoms and conditions establish an emergent condition under §17.1002(b)."  See October 2017 Memorandum Decision.  As the Veteran's logic for determining he was experiencing an emergent condition depends, in part, on his interpretation of what the emergency medical technicians said and recorded, and it is not clear whether VA attempted to obtain such records, remand is necessary.  See 38 U.S.C. § 5103A(a)(1), (b)(1) (the Secretary has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes making reasonable efforts to obtain all potentially relevant records that the Veteran adequately identifies and authorizes the Secretary to obtain); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA is required "to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").

On remand, the AOJ should send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of any pertinent private records.  Attempts must be made to obtain this evidence to the extent possible.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding private records, to include ambulance and 911 records relevant to the Veteran's August 23, 2008 hospital visit to the UWMC emergency room.  Make two attempts to obtain any identified private records and inform the Veteran of any attempts to locate any records that could not be obtained.  

2.  After the above has been completed to the extent possible, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





